

116 HRES 217 IH: Recognizing Girl Scouts of the United States of America on its 107th birthday and the importance of the all-girl space offered by Girl Scouts.
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 217IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Carter of Georgia (for himself, Ms. Wasserman Schultz, Ms. Wild, Mr. Conaway, Mr. McNerney, Mr. Thompson of Pennsylvania, Ms. Stefanik, Mr. Weber of Texas, Miss González-Colón of Puerto Rico, Ms. Velázquez, Ms. McCollum, Mr. Johnson of Georgia, Ms. Lee of California, Mr. Rodney Davis of Illinois, Ms. Clarke of New York, Ms. Kaptur, Mr. Hice of Georgia, Mr. Mast, Mr. Bishop of Georgia, Mr. Kennedy, Mr. Yarmuth, Mr. LaMalfa, Mr. Huizenga, Mr. David P. Roe of Tennessee, Mr. Wright, Mr. Graves of Louisiana, Mr. Graves of Georgia, Ms. Ocasio-Cortez, Mrs. McBath, and Mrs. Rodgers of Washington) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing Girl Scouts of the United States of America on its 107th birthday and the importance of
			 the all-girl space offered by Girl Scouts.
	
 Whereas the Girl Scout Movement was started on March 12, 1912, in Savannah, Georgia, by Juliette Gordon Low, whose life mission was to build girls of courage, confidence, and character who make the world a better place, and through whose legacy, Girl Scouts continues to have an extraordinary influence on the lives of millions of girls across the country;
 Whereas Girl Scouts is recognized as the largest and most successful leadership development program for girls in the world;
 Whereas Girl Scouts combines time-tested, research-backed methods with exciting, modern programming that speaks to today’s girls and is designed to cater to the strengths of their leadership development;
 Whereas Girl Scouts offers girls 21st century programming in science, technology, engineering, and math (STEM), the outdoors, entrepreneurship, and beyond, helping girls develop invaluable life skills and take the lead early and often;
 Whereas, as the world’s premier leadership development organization for girls, Girl Scouts welcomes girls of all backgrounds and interests who want to develop the courage, confidence, and character to make the world a better place;
 Whereas research shows that girls learn best in an all-girl, girl-led environment in which their specific needs are addressed and met;
 Whereas Girl Scouts offers girls a one-of-a-kind opportunity to become Gold Award Girl Scouts, the highest and most prestigious award in Girl Scouts;
 Whereas the Gold Award is earned by girls in grades 9 through 12 who have completed their Gold Award project that addresses a challenge with local and global implications;
 Whereas the Gold Award reflects extraordinary leadership through remarkable projects that have sustainable influence;
 Whereas with more than 100 years of experience, Girl Scouts brings a wealth of knowledge to programs that deliver girls cornerstone experiences with benefits that last a lifetime;
 Whereas today 2.5 million girls and adults are current members who believe in the power of every G.I.R.L. (Go-getter, Innovator, Risk-taker, Leader) to change the world;
 Whereas Girl Scouts has been instrumental in working to develop female leaders in government, business, and public service;
 Whereas more than 50 million women are Girl Scout alumni, including 58 percent of the women currently serving in the House of Representatives and 72 percent of the women currently serving in the Senate in the 116th Congress; and
 Whereas from the boardroom to the courtroom to the caucus room, the need for female leadership has never been clearer or more urgent than it is today, and Girl Scouts has the expertise to give girls and young women the tools they need to empower themselves and assume their rightful role as leaders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Girl Scouts of the United States of America on its 107th birthday;
 (2)applauds Girl Scouts for providing girls with a safe, inclusive, all-girl space where they can hone their skills and develop leadership abilities; and
 (3)recognizes the remarkable impact that 107 years of Girl Scouts has had on life in our communities, the United States, and the world.
			